IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEPHEN T. FURST,                           :   No. 208 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
EASTON AREA SCHOOL DISTRICT AND             :
EASTON AREA BOARD OF EDUCATION,             :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.